United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT

                                    ___________


                                    No. 96-3327
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Willie Simpson,                          *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: March 21, 1997

                                Filed: June 4, 1997
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

       After a jury found Willie Simpson guilty of six counts of possessing with intent
to distribute and distributing cocaine base, in violation of 21 U.S.C. § 841(a)(1),
(b)(1)(C), the district court sentenced him to 48 months imprisonment and three years
supervised release. On appeal, counsel has filed a brief pursuant to Anders v.
California, 386 U.S. 738 (1967). We affirm.
       The first argument raised in the Anders brief is that the evidence was insufficient
to support Simpson's convictions. To convict Simpson under section 841(a)(1), the
government had to prove that Simpson knowingly possessed a controlled substance
intending to distribute some or all of it to another person, or that he knowingly
distributed a controlled substance. Government witnesses testified at trial that, on the
dates alleged in the indictment counts at issue, they bought drugs from Simpson either
directly or through an intermediary. A chemist testified that the purchased drugs
contained cocaine base. We reject Simpson's sufficiency-of-the-evidence challenge.
See United States v. Quintanilla, 25 F.3d 694 (8th Cir.) (standard of review), cert.
denied, 115 S. Ct. 457 (1994).

        Next, counsel argues the district court abused its discretion when it admitted--
under Federal Rule of Evidence 801(d)(2)(E)-- testimony from one witness that a third
party had stated Simpson had the "dope" the third party was selling. We see no abuse
of discretion in the admission of this statement. The government presented evidence
that, at the time the statement was made, Simpson and the third party had conspired to
sell controlled substances, and that the statement was made in furtherance of the
conspiracy.        See United States v. Jackson, 67 F.3d 1359, 1364 (8th Cir. 1995)
(standard of review; statement of coconspirator identifying origin of drugs admissible
under Rule 801(d)(2)(E)), cert. denied, 116 S. Ct. 1684 (1996).

      Finally, our cases foreclose Simpson's constitutional attack on the disparity
between sentences for crack-cocaine offenders and those for powder-cocaine offenders.
See United States v. Carter, 91 F.3d 1196, 1198-99 (8th cir. 1996) (per curiam).

      After reviewing the record in accordance with Penson v. Ohio, 488 U.S. 75, 80
(1988), we have found no nonfrivolous issues.

      Accordingly, the judgment is affirmed.


                                          -2-
A true copy.

      Attest:

               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-